MORRISON, Judge.
The offense is the unlawful sale of beer in a dry area; the punishment, ninety days in jail and a fine of $200. ■
Bills of exception Nos. 1 and 2 complain of proof by the State that one Manuel Ochoa, a material witness for the defense, had been convicted of the misdemeanor offense of possession of beer for the purposé of sale in a dry area.
Branch’s Ann.P.G, See. 168, p. 102, reads', in part, as follows:
“Defendant or any other witness can only be impeached as to other offenses by showing that he has been legally charged with a felony or with a misdemeanor imputing moral turpitude.”
It- has been the consistent holding of this Court that violations of the liquor law do not involve moral turpitude. Hightower v. State, 73 Tex.Cr.R. 258, 165 S.W. 184.
For the error in permitting such proof, the judgment is reversed and the cause remanded.